DETAILED ACTION
Claims 1-8, 10-12, 14-19, 52-53 and 56-57 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on January 04, 2021 has been entered and considered by the examiner. By the amendment, claims 1, 3-6, 52-53 and 57 are amended.

Response to Arguments
4.         Following Applicants arguments to 35 USC 101 rejection is maintained with a detailed analysis and explanation below.
5.          Following Applicants arguments for USC 102 rejection, the new amended claims 1, 52 and 53 are rejected under 103 rejection.



Response to 35 USC 101 arguments
6.        Applicant’s arguments regarding the 35 USC 101 rejection have been fully considered but are not persuasive. 
Regarding applicant’s arguments on page 9
The methods and system of Claims 52 and 53 are not directed to an abstract idea. Applicant respectfully disagrees and submits that the claimed methods and system cannot be said to be directed to an abstract idea at least because the claims 1) include limitations which cannot practically be performed in the human 
Claim 1 is directed to a method for designing a biomechanical interface that, as amended, includes “forming a combined model from the quantitative model of the biological body segment and the interface design, the combined model including a representation of interaction between the biological body segment model and the interface design; conducting a biophysical analysis using the combined model, the biophysical analysis including simulation of a response of the combined model to a donning condition and to a functional loading condition, the functional loading condition applied generally to the combined model along a length direction of the body segment to evaluate tissue loading expected during a functional use of the biomechanical interface; adjusting at least one feature of the biomechanical interface interfacing the biological body segment based on the response of the combined model to the functional loading condition to thereby obtain a final interface design for the biomechanical interface of the device... and exporting the final interface design for manufacture’’ (emphasis added).

Examiner response
The applicant has not explained why the steps as claimed cannot be reasonably performed in the human mind or with the aid of pencil and paper. The examiner consider the amended claims still a mental process that can be performed in the human mind but for the recitation of generic computer components. The newly added limitation “forming a combined model..” is still a mental process since the ordinary person in the art can design the combined model by combining the quantitative model of the biological body segment and the interface design with the aid of pencil and paper. “conducting a biophysical analysis using the combined model, the biophysical analysis including simulation of a response of the combined model to a donning condition” is still a mental process where the computer is used the tool to implement the abstract idea. The limitation “adjusting at least one feature of the biomechanical interface” and “exporting the final interface design for manufacture’’ amounts to adding the words “apply it” (MPEP 2106.05(f)) or to insignificant extra-solution activity of insignificant application (MPEP 2106.05(g)). Examiner found all the steps is the mental process and can be performed using the computer tool so there is no technological improvement in the interface design nor in the manufacturing process.

Applicant argument page 9-10
a) The claimed method cannot practically be performed in the human mind.
As described in the MPEP, “Claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations.” MPEP 2106.04(a)(2) (citing SRI Int’l, Inc. v. Cisco Systems, Inc., 930 F.3d 1295, 1304 (Fed. Cir. 2019) (emphasis added). As further described in the MPEP, claimed subject matter involving the “manipulation of computer data structures (e.g., the pixels of a digital image and a two-dimensional array known as a mask) and the output of a modified computer data structure (a halftoned digital image)” is an example of a claim that does not recite mental processes because the limitations cannot be practically performed in the human mind. MPEP 2106.04(a)(2) (citing Research Corp. Techs, v. Microsoft Corp., 627 F.3d 859, 868 (Fed. Cir. 2010) (emphasis added).
The method of Applicant’s Claim 1 contains limitations that cannot practically be performed in the human mind. In particular, the claim recites “forming a quantitative model of the biological body segment.. forming a combined model from the quantitative model of the biological body segment and the interface design.. conducting a biophysical analysis., the biophysical analysis including simulation of a response of the combined model to a donning condition and to a functional loading condition... adjusting at least one feature of the biomechanical interface interfacing the biological body segment based on the response of the combined model to the functional loading condition to thereby obtain a final interface design for the biomechanical interface of the device... and exporting the final interface design for manufacture.”

Regarding Applicant arguments 11-12
b) The claimed method recites an improvement to a technological process.
Recent precedential decisions by the Federal Circuit have established that claims directed to software are not necessarily abstract, particularly where the software effects an improvement to technological process. See Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-1336 (Fed. Cir. 2016). The MPEP expressly states that “if a claim recites an abstract idea, but the claim as a whole is directed to an improvement or otherwise clearly does not seek to tie up the abstract idea, then the claim is not directed to abstract idea.” MPEP2106.04(a)(1) (emphasis added).
The latest USPTO guidance outlines an analysis for determining if a claim improves a technology. MPEP 2106.04(d)(1). Specifically, in determining if a claim improves a technology “first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement” and “[second, if the specification sets forth an improvement in technology,” the claim should “be evaluated to ensure that the claim itself reflects the disclosed improvement.” MPEP 2106.04(d)(1).
The method of Applicant’s Claim 1 sets forth an improvement to prototyping technology for biomechanical interfaces. The improved method can provide for a more accurate, repeatable, and subject-specific design and optimization process over prior virtual prototyping processes, which can, in turn, reduce a need for repeated test socket manufacturing and iterative subject involvement. Specification, [0038], Applicant’s specification is replete with descriptions of such improvements.
For example, independent Claim 1, as amended, recites the feature of “conducting a biophysical analysis using the combined model, the biophysical analysis including simulation of a response of the combined model to a donning condition and to a functional loading condition, the functional loading condition applied generally to the combined model along a length direction of the body segment to evaluate tissue loading expected during a functional use of the biomechanical interface”


Examiner response
Unlike the claims in Enfish, LLC v. Microsoft Corp that solved a problem in computer technology, designing a final interface is not an improvement in interface design in computers.  The computer is used the tool to implement the abstract idea. The limitation “the biophysical analysis including simulation of a response of the combined model to a donning condition and to a functional loading condition, the functional loading condition” did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). These limitations do not provide for an improvement in computer functions (i.e., biomechanical interface) and that any improvement would be on the judicial exception. To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. 

Applicant arguments page 12-13
Furthermore, in addition to being directed to an improvement of a technological process, Applicant’s Claim 1 clearly does not seek to tie up the Office’s alleged abstract idea of a mental process for designing a biomechanical interface. As repeatedly set forth by the Federal Circuit, a process, as a whole, does not become unpatentable subject matter merely because the claims recite a mathematical or algorithmic operation. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1312-1313 (Fed. Cir. 2016). In McRO, the Federal Circuit determined that claims including recitation of an algorithm were directed to patent eligible subject matter because the claims were “limited to rules with specific characteristics” that, when taken as a implementation that allowed for an improvement to a technological process. McRO, 837 F.3d at 1312.



Examiner response
Examiner found the claims do not provide an improvement in biomechanical interface and that any improvement would be on the judicial exception.  Unlike the claims in McRO that solved a problem in computer technology, forming and adjusting an interface design that involves a particular biomechanical analysis performed with a combined model is not an improvement in biomechanical interface design.  To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the interface design, the extent to which the computer aids the interface design, or the significance of a computer to the performance of the interface design. The computer is used the tool to implement the abstract idea. 

Applicant arguments page 13-14
c) The claimed method effects a transformation of a particular article to a different state or thing.
As described in the MPEP, claim elements that “effect[] a transformation or reduction of a particular article to a different state or thing” is an important consideration in determining whether a claim integrates a judicial exception into a practical application, and is, therefore, not directed to an abstract idea. MPEP 2106.04(d).
In the method of Claim 1, a quantitative model of a biological body segment is formed from subject-specific data, and an interface design is derived from the quantitative model. A combined model is subsequently formed from the quantitative model and the interface design, the combined model including 
Accordingly, as subject specific data is transformed into a new structure (i.e., a quantitative model), the quantitative model is transformed into new structures (i.e., an interface design and a combined model), and the combined model is transformed during simulation, the elements of the method of Applicant’s Claim 1 are further integrated into a practical application (i.e., improved virtual prototyping and export of an interface design), and therefore are not directed to an abstract idea.

Examiner response
The claim invention do not provides an example of effecting a transformation of a particular article to a different state or thing. The claims do not contain additional elements to be significantly more than any recited judicial exception or to integrate any recited judicial exception into a practical application, thus the transformation or reduction do not exist. Examiner found all the steps are mental process and can be performed using the computer tool so there is no technological improvement. The claim limitations do not provide for an improvement in computer functions and that any improvement would be on the judicial exception. The claimed invention is not directed to an improvement in computer technology as tools, but are directed to using a computer as a tool to implement the abstract idea.



Regarding applicant arguments page 15
2. The methods and system of Claims 1. 52. and 53 recite elements that amount to significantly more than an abstract idea.
The Office states that Claims 1, 52, and 53 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Applicant respectfully disagrees. As described in the MPEP, a claim, as a whole, amounts to significantly more than a judicial exception where an “inventive concept” is furnished by an element or combination of elements recited in the claim. MPEP 2106.05 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 72-73 (2012)). The Federal Circuit has established that the inquiry of whether a claim includes elements sufficient to amount to significantly more than an abstract idea is not simply dependent upon whether individual elements are well-understood, routine, and conventional, but also upon whether the combination of elements is well-understood, routine, and conventional. As stated by the Federal Circuit, “The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. As is the case here, an inventive concept can be found in the non-conventional and non-generic arrangement of known conventional pieces.” BASCOM Glob. Internet Serv., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1355 (Fed. Cir. 2016). The claims at issue in BASCOM were found to amount to significantly more than an abstract idea because, as stated by the Federal Circuit, the claims “do not merely recite the abstract idea of filtering content along with the requirement to perform it.. .on a set of generic computer components,” but rather, “recite a discrete implementation of the abstract idea of filtering content” BASCOM Glob. Internet Serv., Inc., 827 F.3d at 1350 (emphasis added).
As described above, the method of Applicant’s Claim 1 provides for a new and improved method of designing a biomechanical interface. The combination of features recited in Claim 1 provides for this improvement, in particular, the formation of a combined model, and the conducting of a biophysical analysis that includes simulation of a response of the combined model to a donning condition and to a functional loading condition to thereby adjust a feature of the interface. As the combination of features 

Examiner response
Unlike the claims in BASCOM that recites a discrete implementation of the abstract of filtering content, the claimed invention does not provide any improvement in the computer technology. The combination of elements does not provide the inventive concept and do not amount to significantly more than an abstract idea. Applicant’s attempt to show that the recited abstract idea is a very narrow and specific one is not persuasive. A specific abstract idea is still an abstract idea and is not eligible for patent protection without significantly more recited in the claim. The question of whether a particular claimed invention is novel or obvious is "fully apart" from the question of whether it is eligible. BASCOM Glob. Internet Serv., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1355 (Fed. Cir. 2016).

Applicant arguments page 16
Furthermore, as also described above, the method of Applicant’s Claim 1 provides for a discrete implementation of forming and adjusting an interface design that involves a particular biomechanical analysis performed with a combined model. Thus, the claimed method does not merely recite an abstract idea of designing a biomechanical interface, but rather, a discrete implementation of designing a biomechanical interface that amounts to significantly more than the alleged abstract idea.
Further still, in the recent Berkheimer decision, the Federal Circuit held that "[whether something is well-understood, routine, and conventional to a skilled artisan.. .is a factual determination." Berkheimer v. HP, Inc., 881 F.3d 1360, 1369 (Fed. Cir. 2018). The Federal Circuit further stated in Berkheimer that, “the Supreme Court recognized that in making the §101 determination, the inquiry ‘might sometimes overlap’ with other fact-intensive inquiries like novelty over § 102.” Id. at 1368.


For at least the reasons above, the method of Applicant’s Claim 1 cannot be said to be lack additional elements that are sufficient to amount to significantly more than the Office’s alleged abstract idea. Claims 52 and 53 also recite elements that amount to significantly more than the Office’s alleged abstract idea.

Examiner response
Examiner found implementation of forming and adjusting an interface design with a combined model still a mental process that can be performed in the human mind but for the recitation of generic computer components. To show that the involvement of a particular biophysical analysis in improving the computer technology, the claims must recite the details regarding how a particular biophysical analysis aids the interface design with discrete implementation. The computer is used the tool to implement the abstract idea. The question of whether a particular claimed invention is novel or obvious is "fully apart" from the question of whether it is eligible.


Response to prior art arguments
7.             Applicant’s arguments with respect were fully considered but unpersuasive. Applicant argues with the following point.
Regarding Applicant’s arguments on page 18-19
Independent Claim 1 is directed to a method for designing a biomechanical interface that, as amended, includes forming a combined model from the quantitative model of the biological body segment and the interface design, the combined model including a representation of interaction between the biological conducting a biophysical analysis using the combined model, the biophysical analysis including simulation of a response of the combined model to a donning condition and to a functional loading condition, the functional loading condition applied generally to the combined model along a length direction of the body segment to evaluate tissue loading expected during a functional use of the biomechanical interface; adjusting at least one feature of the biomechanical interface interfacing the biological body segment based on the response of the combined model to the functional loading condition to thereby obtain a final interface design for the biomechanical interface of the device” (emphasis added).
Herr is silent as to simulation of a donning condition. For example purposes and without limitation to the claims, as described in the specification, an equilibrium shape of a biomechanical interface (e.g., a socket and/or a liner) typically does not match the undeformed soft tissue to which the interface is applied, which can create significant pre-strain and pre-stress for the body segment. Specification, [0007], A donning simulation can be performed to account for a pre-loaded and deformed state of the body segment and the interface that occurs following a donning process. Specification, [0030], With simulation of a donning condition, a more accurate simulation of a functional loading condition (e.g., loading as occurs during walking with the interface) can then be achieved, thereby resulting in an improved virtual prototyping of an interface design.
Furthermore, the Office points to [0100] of Herr as disclosing a loading condition as recited in previously-presented Claim 1. At paragraph [0100], Herr discloses consideration of atrophy or hypertrophy of a residual limb under a zero load and an optimization procedure in which a disturbance vector is defined to represent the atrophy or hypertrophy at a single (ith) node. The disturbance vector is orthogonal to the residual limb surface at the ith node. The disturbance vector of Herr is not a functional loading condition as defined in Applicant’s amended Claim 1. In particular, the disturbance vector is not a loading condition that is applied generally to the combined model along a length direction of the body segment. To the contrary, the disturbance vector is applied at a single node in a direction orthogonal to limb surface at that node. The disturbance vector is also not a loading condition that provides for 
Furthermore, at paragraphs [0093]-[0096] of Sanders, which are cited by the Office as disclosing donning-induced pre-loads, Sanders describes a physical evaluation of test subjects in which the subjects underwent a procedure of sitting still in a laboratory chair with a prosthesis on for ten minutes to achieve a homeostatic condition before a test fitting. Sanders does not disclose or suggest a simulation of a donning condition, as required by amended Claim 1, nor does Sanders disclose or suggest any model with which such a simulation could occur. To the contrary, Sanders discloses an actual donning of a prosthetic device by a subject.

Examiner response
Herr teaches the forming a combined model from the quantitative model of the biological body segment and the interface design; (See ¶76-80 -The characterized representation of the body segment formed by processing the compiled data set is then quantitatively mapped to form a digital representation of shape and impedance of a mechanical interface. Mapping Skin Strain Model to the Tensile Viscoelastic Properties of the Mechanical Interface: See also ¶84-110 and fig 11- the mechanical interface design is the percent of soft tissue compression, namely the percent change in the soft tissue depth caused by the interface during a non-loaded state. Mapping the Biological--Limb Shape and Impedance Model to Mechanical Interface Shape and Impedance Properties: A Optimization Procedure linear mappings (FIGS. 11 and 12) were assumed, relating the output of the shape-and-impedance biomechanical model to a numerical description of the interface's shape and impedance properties) Examiner consider biomechanical model as the combined model which is formed from the compiled data set. The compiled dataset includes the quantitative model data (i.e., tissue impedance) and interface design data (i.e., percent of soft tissue depth). 
In the previous claim, the applicant has not disclose the functional loading condition in the clear way. Previously, examiner consider Herr Reference as the loading condition as shown in equation ¶100 for the the biophysical analysis including simulation of a response of the combined model to a donning condition and to a functional loading condition, the functional loading condition applied generally to the combined model along a length direction of the body segment to evaluate tissue loading expected during a functional use of the biomechanical interface” is taught by the Sanders in the combination of Herr.(see Para 96- a total of 33 sockets were tested, three by each subject except subject #7 who tested six sockets (one from each central fabrication facility). The subject was instructed to bear weight on the socket while supported on a fitting stool, as depicted in FIG. 3.In a separate investigation we determined that this sock model had a thickness of 0.45 mm (s.d.=0.03 mm) under loading conditions representative of standing with equal weight-bearing. After evaluation of socket fit was completed, the subject doffed the test socket, donned his or her regular prosthesis, and stood for 2 minutes. The subject then sat down, doffed the regular prosthesis, and donned the second test socket. See para 120-121-In a step 138, the fabrication process may be simulated. Certain anatomical regions of a socket shape may be chosen which that may be weighted to closely match the same regions in the desired socket shape. The simulation may be developed using one of the following modeling approaches: parametric analysis; finite element analysis; fuzzy logic; neural networks; or some other artificial intelligence approach. The results of the simulation provide the predicted manufactured shape in a step 56, defined in terms of the shape features of interest related to the anatomical regions. The features assessed in this simulation are those clinically relevant to establishing a correct socket shape; weighting can be applied to various features based upon their relative importance in achieving a good fit for a socket. So the Sander further teaches simulation of donning condition in combination of Herr for the biophysical analysis. 
Furthermore, the new amended claim “adjusting at least one feature of the biomechanical interface” is taught by Herr. See para 79- a liner that applies minimal shear stress on the skin when the biological segment changes posture, minimizing discomfort at the skin-interface junction. Specifically, mechanical strain energy stored within the liner is minimized when the biological limb is moved to a pose with large 

Claim Rejections - 35 USC §101
4.        35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5             Claims 1-8, 10-12, 14-19, 52-53 and 56-57 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
(Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-8, 10-12, 13-19, 53 and 56-57 are directed to method or process.
Claim: 52 is directed to system or machine.
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1 recites:
A method for designing a biomechanical interface of a wearable device interfacing an external surface of a biological body segment of a subject, comprising:
forming a quantitative model of the biological body segment from subject-specific data, the subject-specific data including geometry of the biological body segment;
deriving an interface design from the quantitative model of the biological body segment.
forming a combined model from the quantitative model of the biological body segment and the interface design, the combined model including a representation of interactions between the biological body segment model and the interface design; 
conducting a biophysical analysis using the combined model, the biophysical analysis including simulation of a donning condition and a functional loading condition applied generally to the combined model along a length direction of the body segment to evaluate tissue loading expected during a functional use of the biomechanical interface;
adjusting at least one feature of the biomechanical interface interfacing the biological body segment based on the response of the combined model to the functional loading condition to thereby obtain a final interface design for the biomechanical interface of the device, the at least one feature associated with a physiological benefit of the biological body segment;

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process, then it falls within the “Mental Process” grouping of abstract ideas.

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. The additional element of exporting the final interfacing design for manufacture is the post solution activity. The claim recites additional elements of biophysical analysis, biomechanical interface and the biological body segment which are recited as no more than generally linking the use to a particular technological environment (implementation via computers)  or field of use (i.e., wearing prosthetic devices, orthopedic devices) (see MPEP 2106.05(h)). The claim is directed to an abstract idea.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of exporting the final 

Claim 2 further recites wherein the biophysical analysis includes at least one member selected from the group of numerical methods consisting of finite element analysis, finite difference methods, finite volume methods, isogeometric analysis, boundary element methods, and mesh free methods. Under the broadest reasonable interpretation, this limitation covers mathematical calculations or equation therefore falls within the “Mathematical Concepts” grouping of abstract ideas. Claim 2 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 2 is not patent eligible.

Claim 3 further recites further including optimizing the at least one feature for physiological benefit of the biological body segment in the biomechanical interface by the biophysical analysis. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas.
Claim 3 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 3 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 


Claim 4 further recites further including fabricating the biomechanical interface. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas.
Claim 4 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 4 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Claim 5 further recites wherein the forming the quantitative model includes at least one non-invasive imaging method selected from the group consisting of magnetic resonance, x-ray, and ultrasound, optical methods, tomography, thermography and elastographv to form a non-invasive image. These limitations is recited at a high level of generality (i.e., as a general means of gathering imaging data), and amounts to mere data gathering (See MPEP2106.05 (g)) and does not include any additional elements beyond those considered with respect to claim 1.
Claim 5 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception Thus, claim 5 is not patent eligible.

Claim 6 recites including imaging tissue of the biological body segment. These limitations is the pre-solution activity for the data gathering step and are recited at a high level of generality and found as the insignificant extra-solution activity. And these limitations does not include any additional elements beyond those considered with respect to claim 1.
Claim 6 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception Thus, claim 6 is not patent eligible.

Claim 7 further recites wherein forming the quantitative model further includes employing the non-invasive imaging method to form an external tissue geometry and an internal tissue geometry of the biological body segment. These limitations is recited at a high level of generality (i.e., as a general means of gathering imaging data using the non-invasive imaging method), and amounts to mere data gathering (See MPEP2106.05 (g)). The step of data gathering is further in use for post-solution activity (i.e., forming quantitative model) amounts to no more than insignificant extra solution activity. And the limitations does not include any additional elements beyond those considered with respect to claim 1.
Claim 7 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception Thus, claim 7 is not patent eligible.

Claim 8 further recites wherein forming the quantitative model includes employing the non-invasive imaging method to form an external tissue geometry and further includes statistical shape modeling to form an inferred internal geometry of the biological body segment. These limitations is recited at a high level of generality (i.e., as a general means of gathering imaging data using the non-invasive imaging method), and amounts to mere data gathering (See MPEP2106.05 (g)). The step of data gathering is further in use for post-solution activity (i.e., forming quantitative model) and forming statistical shape amounts to no more than insignificant extra solution activity. And the limitations does not include any additional elements beyond those considered with respect to claim 1.
Claim 8 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception Thus, claim 7 is not patent eligible.

Claim 10 further recites wherein forming the quantitative model further includes performing a biomechanical material property analysis of the biological body segment. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or 
Claim 10 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 10 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Claim 11 further recites wherein the biomechanical material property analysis includes a contact method. These limitations is the post solution activity which is found as the insignificant extra-solution activity
(See MPEP 2106.05 (g)) and do not contain any additional elements beyond those considered with respect to claim 1.
Claim 11 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 11 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim 12 further recites wherein the contact method includes at least one method selected from the group consisting of indentation analysis, pressurization, analysis and vibration analysis. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas.
Claim 12 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 12 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 


Claim 14 further recites wherein the biomechanical material property analysis includes a non-contact method. These limitations is the post solution activity which is found as the insignificant extra-solution 
Claim 14 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 14 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim 15 further recites wherein the non-contact method includes at least one method selected from the group consisting of ultrasound and magnetic resonance imaging. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas.
Claim 15 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 15 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Claim 16 further recites wherein the non-contact method includes magnetic resonance elastography. These limitations is the post solution activity which is found as the insignificant extra-solution activity (See MPEP 2106.05 (g)) and do not contain any additional elements beyond those considered with respect to claim 1.
Claim 16 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 16 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.



Claim 17 further recites wherein the non-contact method includes ultrasound elastography. These limitations is the post solution activity which is found as the insignificant extra-solution activity (See MPEP 2106.05 (g)) and do not contain any additional elements beyond those considered with respect to claim 1.
Claim 17 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 17 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim 18 further recites wherein the biomechanical material property analysis includes analysis of at least one biomechanical property selected from the group consisting of impedance, damping, stiffness, the shear and bulk modulus (or any other stiffness or compliance tensor component), and other elastic, hyper elastic, viscoelastic, and poroclastic properties or constitutive parameters of the tissues. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas.
Claim 18 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 18 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Claim 19 further recites wherein the at least one biomechanical property is mapped against the external tissue geometry. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas.
Claim 19 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. 



Regarding claim 52
Claim 52 recites a system for designing a biomechanical interface of a wearable device interfacing an external surface of a biological body segment of a subject, the system comprising:
a)    a modeler that generates a quantitative model of the biological body segment from subject-specific data, the subject-specific data including geometry of the biological body segment, the modeler deriving an interface design from the quantitative model of the biological body segment the modeler forming a combined model from the quantitative model of the biological body segment and the interface design, the combined model including a representation of interaction between eh biological body segment model and the interface design;
b)    an analyzer that conducts a biophysical analysis using the combined model, the biophysical analysis including simulation of a donning condition and a functional loading condition, the functional loading condition applied generally to the combined model along a length direction of the body segment to evaluate tissue loading expected during a functional use of the biomechanical interface; and
c)    an evaluator that adjusts at least one feature of the biomechanical interface interfacing the biological body segment based on the response of the combined model to the functional loading condition to thereby obtain a final interface design for the biomechanical interface of the device, the at least one feature associated with a physiological benefit of the biological body segment;

Under the broadest reasonable interpretation, this limitations covers mental process including an
observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas.

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. The additional element of an exporter that exports the the final interfacing design for manufacture found as the post solution activity. The claim recites additional elements of biophysical analysis, biomechanical interface and the biological body segment which are recited as no more than generally linking the use to a particular technological environment (implementation via computers)  or field of use (i.e., wearing prosthetic devices, orthopedic devices) (see MPEP 2106.05(h)).The claim is directed to an abstract idea.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of an exporter that exports the final interfacing design for manufacture found as the insignificant post solution activity and cannot provide the inventive concept. (MPEP § 2106.05(g)) The claim recites additional elements of biophysical analysis, biomechanical interface and the biological body segment which are recited as no more than generally linking the use to a particular technological environment (implementation via computers)  or field of use (i.e., wearing prosthetic devices, orthopedic devices) (see MPEP 2106.05(h)).Therefore, the claim recite additional elements do not amount to significantly more than the judicial exception and cannot provide the inventive concept. Thus, claim 52 is not patent eligible. 


Regarding claim 53
Claim 53 recites a method for designing a biomechanical interface of a wearable device interfacing an external surface of a biological body segment of a subject, comprising:

b)   forming a source geometry for a biomechanical interface from the quantitative model of the biological body segment, the source geometry and the quantitative model of the biological body segment forming a combined model that includes a representation of interaction between the biological body segment and the biomechanical interface. ;
c)   conducting a biophysical analysis with the combined model, the biophysical analysis including simulation of a donning condition and a functional loading condition applied generally to the combined model along a length direction of the body segment to evaluate tissue loading expected during a functional use of the biomechanical interface; ;
d)    adjusting at least one feature of the biomechanical interface contacting interfacing the biological body segment to thereby obtain an interface design for the biomechanical interface of the device, the at least one feature associated with a physiological benefit of the biological body segment; and
e)    mapping the interface design to the biological body segment, wherein the biophysical analysis is employed to adjust the source geometry to thereby obtain a fit of the source geometry to the biological body segment and a final interface design.

Under the broadest reasonable interpretation, this limitations covers mental process including an
observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas.

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. The additional element of exporting the final interfacing design for manufacture is the post solution activity. The claim recites additional elements of biophysical analysis, biomechanical interface 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of exporting the final interfacing design for manufacture found as the insignificant post solution activity and cannot provide the inventive concept. (MPEP § 2106.05(g)) The claim recites additional elements of biophysical analysis, biomechanical interface and the biological body segment which are recited as no more than generally linking the use to a particular technological environment (implementation via computers)  or field of use (i.e., wearing prosthetic devices, orthopedic devices) (see MPEP 2106.05(h)).Therefore, the claim recite additional elements do not amount to significantly more than the judicial exception and cannot provide the inventive concept.  Thus, claim 53 is not patent eligible. 


Claim 56 further recites wherein the biomechanical interface includes a liner and a socket, and wherein the final interface design is for the socket or the liner and socket. These limitations is only the description of the biomechanical interface and final interface design. And these limitations do not contain any additional elements beyond those considered with respect to claim 1.
Claim 56 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 56 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.


Claim 57 further recites wherein the biomechanical interface includes a liner and a socket, and wherein the donning condition includes liner donning induced pre-loads and socket donning induced pre-loads. These limitations is only the description of the biomechanical interface and the tissue loading condition. Under the broadest reasonable interpretation, this limitations covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. And these limitations do not contain any additional elements beyond those considered with respect to claim 1.
Claim 57 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 57 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim Rejections - 35 USC § 103
8.               In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



9.         Claims 1-7, 10-16, 18-19, 52-53 and 56-57 are rejected under 35 U.S.C. 103 as being unpatentable over Herr et al., (PUB NO: US 2013/0282141A1) hereinafter Herr, in view Sanders et al., (PUB NO: 2014/0149082), hereinafter Sanders.

Regarding claim 1  
Herr teaches a method for designing a biomechanical interface of a wearable device interfacing an external surface of a biological body segment of a subject, (See ¶ 009-010- the mechanical interface for connecting a biological body segment to a wearable device includes a continuous socket defining a contoured inside surface and, optionally, a contoured outside surface.) comprising the steps of:
forming a quantitative model of the biological body segment from subject-specific data, the subject-specific data including geometry of the biological body segment; (See ¶43  -acquiring a comprehensive data set of the relevant human body segment's underlying anatomy and biomechanics for which the mechanical interface will connect. In a second step, these biological data are processed and a mathematical model generated, to fully characterize the human limb with a model or digital representation.)

Examiner note: Examiner consider the quantitative model as a mathematical model consisting of comprehensive data set of the relevant human body segment. 


deriving an interface design from the quantitative model of the biological body segment. (See ¶35 -quantitative scientific methodology that includes measurements, such as biological segment shape, viscoelastic tissue properties, vascularization anatomy, nerve sensitivities and skin strain characteristics during joint movements, to generate an interface and see also ¶62- quantitative data are then employed to design the mechanical interfaces for the body.)

forming a combined model from the quantitative model of the biological body segment and the interface design, the combined model including a representation of interactions between the biological body segment model and the interface design; (See ¶76-80 -The characterized representation of the body segment formed by processing the compiled data set is then quantitatively mapped to form a digital representation of shape and impedance of a mechanical interface. Mapping Skin Strain Model to the Tensile Viscoelastic Properties of the Mechanical Interface: See also ¶84-110 and fig 11- the mechanical interface design is the percent of soft tissue compression, namely the percent change in the soft tissue depth caused by the interface during a non-loaded state. Mapping the Biological--Limb Shape and Impedance Model to 


Examiner note: Examiner consider biomechanical model as the combined model which is formed from the compiled data set. The compiled dataset includes the quantitative model data (i.e., tissue impedance) and interface design data (i.e., percent of soft tissue depth). 

conducting a biophysical analysis using the combined model, (See ¶80 in regions of large skin strain, a black-dot to black-dot stiffness equal to zero could be preferable, or alternatively a small stiffness that does not cause skin discomfort when the joint is held at a large-strain pose for an extended period of time. [corresponds to the physiological benefit that is comfort based on the feature of biomechanical interface (i.e., stiffness)] See also para 83 and fig 11- a quantitative relationship between mechanical interface stiffness, or durometer, and body stiffness represented as the percentage of soft tissue depth. Here the horizontal axis is the soft tissue depth, D, both linear and non-linear curves are presented showing the possible variation in the relationship between interface durometer and corresponding soft tissue depth. Generally, as soft tissue depth decreases, and body stiffness increases, the adjacent interface becomes increasingly soft. Where there are boney protuberances, the adjacent interface will be soft and compliant, but where the body is soft with a large soft tissue depth, the adjacent interface is designed to be more rigid. Such an inverse relationship between body orthogonal impedance and interface orthogonal impedance results in a more uniform pressure field across the residual limb surface.)

Examiner note: Examiner consider biomechanical model as the combined model for performing biophysical analysis and fig 11  shows a relationship between at least one feature of a biomechanical interface interfacing the biological body segment(i.e., body stiffness) and quantitative model of the biological body segment (i.e., soft tissue depth). Examiner consider soft tissue depth as the component of the quantitative model since it provides the estimates of Shear modulus and consequently Young's modulus can be developed based on MRI and MRE measurements.4

d. adjusting at least one feature of the biomechanical interface interfacing the biological body segment based on the response of the combined model to the functional loading condition to thereby obtain a final interface design for the biomechanical interface of the device, the at least one feature associated with a physiological benefit of the biological body segment;( See ¶79- a liner that applies minimal shear stress on the skin when the biological segment changes posture, minimizing discomfort at the skin-interface junction. Specifically, mechanical strain energy stored within the liner is minimized when the biological limb is moved to a pose with large skin strains by continuously adjusting the tensile viscoelastic properties of the material spatially across the liner surface.  See ¶109-110-The mechanical interface is then fabricated corresponding to the digital representation of the mechanical interface shape and mechanical interface impedance to thereby form a mechanical interface connecting the body segment to the wearable device. [Corresponds to the biomechanical device] In one embodiment, the mechanical interface is fabricated to essentially replicate the redistribution of markings that correspond to surface strain of the body segment caused by movement of the body segment, with tensile impedance optimized so as to minimize shear stress between the interface and the skin surface. The final mechanical interface can be manufactured using both traditional and state-of-the-art methods including, but not limited to, casting, 3D printing, mechanical linkages of desperate materials and shape deposition manufacturing.[corresponds to the final interface design] see also ¶111-112 -It will be understood by those of skill in the art that liner impedance properties can be varied spatially in a number of ways, 

Examiner note: The examiner consider the interface shape and impendence of the residual limb in the biomechanical model as the combined model and response is the residual limb atrophy and hypertrophy. Examiner consider at least one of the feature of the biomechanical interface as liner thickness, density, material composition and type, and/or material structure of the mechanical interface impedance properties. And adjusting corresponds to the applying fabrication to the tensile impedance properties so as to minimize the shear stress between the interface and skin surface and consequently, it will determine the final mechanical interface design.


f. exporting the final interfacing design for manufacture. (See para 43-the interface model is used to fabricate either a test interface or the final interface to be used by the wearer of the prosthetic, orthotic, or exoskeletal mechanism. See also para 110-the most advanced prototyping and CAM technology on the market can be employed to seamlessly integrate spatially-varying viscoelastic properties into the mechanical interface design. It is understood by those of ordinary skill in the art that the final mechanical interface can be manufactured using both traditional and state-of-the-art methods) 


However, Herr does not teach 
the biophysical analysis including simulation of a donning condition and a functional loading condition applied generally to the combined model along a length direction of the body segment to evaluate tissue loading expected during a functional use of the biomechanical interface;

In the related field of invention, Sanders teaches the biophysical analysis including simulation of a donning condition and a functional loading condition applied generally to the combined model along a length direction of the body segment to evaluate tissue loading expected during a functional use of the biomechanical interface. (see Para 96- a total of 33 sockets were tested, three by each subject except subject #7 who tested six sockets (one from each central fabrication facility). The subject was instructed to bear weight on the socket while supported on a fitting stool, as depicted in FIG. 3.In a separate investigation we determined that this sock model had a thickness of 0.45 mm (s.d.=0.03 mm) under loading conditions representative of standing with equal weight-bearing. After evaluation of socket fit was completed, the subject doffed the test socket, donned his or her regular prosthesis, and stood for 2 minutes. The subject then sat down, doffed the regular prosthesis, and donned the second test socket. See para 120-121-In a step 138, the fabrication process may be simulated. Certain anatomical regions of a socket shape may be chosen which that may be weighted to closely match the same regions in the desired socket shape. The simulation may be developed using one of the following modeling approaches: parametric analysis; finite element analysis; fuzzy logic; neural networks; or some other artificial intelligence approach. The results of the simulation provide the predicted manufactured shape in a step 56, defined in terms of the shape features of interest related to the anatomical regions. The features assessed in this simulation are those clinically relevant to establishing a correct socket shape; weighting can be applied to various features based upon their relative importance in achieving a good fit for a socket. So the Sander further teaches simulation of donning condition in combination of Herr for the biophysical analysis.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the method of the mechanical interface for connecting a biological body segment to a wearable device as disclosed by Herr to include the biophysical analysis including simulation of a donning condition and a functional loading condition applied generally to the combined model along a length direction of the body segment to evaluate tissue loading expected during a as taught by Sanders in the system of Herr in order to help set manufacturing standards in the prosthetics industry. To accomplish this objective, clinical assessments of socket fit by an experienced practitioner were compared to computer-socket manufacturing errors measured with a shape-sensing instrument. Different computed metrics were developed to identify different kinds of error (volume, shaping), and then evaluated to determine how well the computed metrics matched clinical judgment. [¶ 009]

Regarding claim 2
Herr further teaches wherein the biophysical analysis includes at least one member selected from the group of numerical methods consisting of finite element analysis, finite difference methods, finite volume methods, isogeometric analysis, boundary element methods, and mesh free methods. (See ¶30, 32 FIGS. 16A-16D represents finite element analyses of the socket represented in FIGS. 15A-15D, showing anterior, lateral, medial and posterior perspectives, respectively. FIG. 18 is a von Mises Stress distribution for finite element analyses shown in FIGS. 16A-16D. See also ¶120- In FIGS. 16A-16D, the socket's most rigid, high tensile strength material (shown in red in the third row) is modeled using an FEA analysis to evaluate structural integrity for vertical loads comparable to that which would be experienced during standing and walking FIG. 18 shows the Von Mises Stress distribution and corresponding color code used in FIG. 17.)

Examiner note: Examiner consider von Mises Stress distribution as the biophysical analysis for the finite element analysis (FEA) of the socket to evaluate the structural integrity for vertical loads.

Regarding claim 3
Herr further teaches optimizing the at least one feature for physiological benefit of the biological body segment in the biomechanical interface by the biophysical analysis. (See ¶97-98- to optimize the stiffness of the socket interface ki at each interfacing node at pressure Puni that yields a constant socket 

Examiner note: Examiner consider the one features for physiological benefit of the biological body segment in the biomechanical interface as the stiffness and for optimizing the stiffness the step of the uniform pressure differential is minimized or the change in interface pressure.


Regarding claim 4
Herr further teaches fabricating the biomechanical interface. (¶109 step 4 -the mechanical interface is fabricated to essentially replicate the redistribution of markings that correspond to surface strain of the body segment caused by movement of the body segment, with tensile impedance optimized so as to minimize shear stress between the interface and the skin surface.)


Regarding claim 5
Herr further teaches wherein the forming the quantitative model includes at least one non-invasive imaging method selected from the group consisting of magnetic resonance, x-ray, and ultrasound, optical methods, tomography, thermography and elastographv to form a non-invasive image. (See ¶44-the data set is compiled by, for example, employing at least one method selected from the group consisting of casting, surface scanning, computerized tomography, magnetic resonance imaging, magnetic resonance elastography, ultrasound, photogrammetography and electromechanical measurement tools. See also ¶52 -MRI is a non-invasive imaging technique that relies on the magnetic properties of the nucleus in Hydrogen atoms.)

Regarding claim 6
Herr further teaches imaging tissue of the biological body segment. (See ¶44- The data set is compiled by, for example, employing at least one method selected from the group consisting of casting, surface scanning, computerized tomography, magnetic resonance imaging, magnetic resonance elastography, ultrasound, photogrammetography and electromechanical measurement tools. See also ¶62-MR Elastography (MRE) is based on Magnetic Resonance Imaging (MRI). MRE is a technique to assess the mechanical properties of anatomical tissues. In MRE, shear waves (sound waves) are propagated into the soft tissues and the resulting tissue deformation is imaged using a phase-contrast MRI sequence. [Corresponds to the step of imaging tissue]The images acquired are post processed by employing inversion algorithms to represent a relative display of tissue stiffness. While MRE has been applied to a great extent at soft tissues and organs internal to the human body (liver, spleen, breast, kidney, brain, cardiac, etc.)[Corresponds to the imaging tissue surrounding the biological body segment])


Regarding claim 7
Herr further teaches wherein forming the quantitative model further includes employing the non-invasive imaging method to form an external tissue geometry and an internal tissue geometry of the biological body segment. (See ¶54 -MRI can be used to generate 2D and 3D reconstructions of the different tissues found in the biological limb of interest. Furthermore, the surface geometry image generated by MRI may be used to supplement, or replace, surface images captured using other scanners. See also ¶53)
Examiner note: Examiner consider MRI as a non-invasive imaging method to generate the 2D and 3D reconstructions of the different tissues in the biological limb. Examiner consider generating the 2D and 3D reconstructions of the different tissues in the biological limb as the forming an external tissue geometry and an internal tissue geometry of the biological body segment.



Regarding claim 10
Herr further teaches wherein forming the quantitative model further includes performing a biomechanical material property analysis of the biological body segment. (see ¶62- MRE has been applied to a great extent at soft tissues and organs internal to the human body (liver, spleen, breast, kidney, brain, cardiac, etc), MRE can be employed to characterize the quantitative soft tissue as a mechanical property at each location on the residual limb. See also ¶64 -Electromechanical tools can also be used to estimate stiffness and damping of body tissue through physical contact with the biological body segment. [Corresponds to the biomechanical material property due to the present of stiffness and damping of the body tissue])


Regarding claim 11
Herr further teaches wherein the biomechanical material property analysis includes a contact method. (See ¶64-Electromechanical tools can also be used to estimate stiffness and damping of body tissue through physical contact with the biological body segment.[corresponds to contact method])


Regarding claim 12
Herr further teaches wherein the contact method includes at least one method selected from the group consisting of indentation analysis, pressurization, analysis and vibration analysis. (See 
¶67 -The model collectively represents tissue impedance and at least one member of the group consisting of external biological body segment shape, soft tissue depth, tissue distribution, tissue density, 
 
             
    PNG
    media_image1.png
    174
    695
    media_image1.png
    Greyscale


Regarding claim 14
Herr further teaches wherein the biomechanical material property analysis includes a non-contact method. (See ¶44 -A method of the invention for fabricating a mechanical interface connecting a biological body segment to a wearable device includes compiling a data set of features corresponding to the biological body segment. The data set is compiled by, for example, employing at least one method selected from the group consisting of casting, surface scanning, computerized tomography, magnetic resonance imaging, magnetic resonance elastography, ultrasound, photogrammetography and electromechanical measurement tools.)

Examiner note: Examiner consider MRI, ultrasound is a non-contact method.

Regarding claim 15
Herr further teaches wherein the non-contact method includes at least one method selected from the group consisting of ultrasound and magnetic resonance imaging. (See ¶44 -A method of the invention for fabricating a mechanical interface connecting a biological body segment to a wearable 

Regarding claim 16
Herr further teaches wherein the non-contact method includes magnetic resonance elastography. (See ¶44 -A method of the invention for fabricating a mechanical interface connecting a biological body segment to a wearable device includes compiling a data set of features corresponding to the biological body segment. The data set is compiled by, for example, employing at least one method selected from the group consisting of casting, surface scanning, computerized tomography, magnetic resonance imaging, magnetic resonance elastography, ultrasound, photogrammetography and electromechanical measurement tools.)

Regarding claim 18
Herr further teaches wherein the biomechanical material property analysis includes analysis of at least one biomechanical property selected from the group consisting of impedance, damping, stiffness, the shear and bulk modulus (or any other stiffness or compliance tensor component), and other elastic, hyper elastic, viscoelastic, and poroclastic properties or constitutive parameters of the tissues. (See ¶74-knowledge of material properties relating to the prosthesis, for example density, elastic modulus, shear modulus, thermal expansion coefficient, yield strength, tensile strength, and Poisson's ratio, can be assigned to the prosthesis and/or its component parts.)

Regarding claim 19
Herr further teaches wherein the at least one biomechanical property is mapped against the external tissue geometry. (see ¶80 -The corresponding liner material adjacent to these large skin strain 

Examiner note: Examiner consider the tensile impendence is the biomechanical property which is mapped against the skin [corresponds to the external tissue geometry].



Regarding claim 52
Herr teaches a system for designing a biomechanical interface of a device interfacing an external surface of a biological body segment of a subject, (See para 009-010- the mechanical interface for connecting a biological body segment to a wearable device includes a continuous socket defining a contoured inside surface and, optionally, a contoured outside surface.)  the system comprising:
 a modeler that generates a quantitative model of the biological body segment from subject-specific data, the subject-specific data including geometry of the biological body segment, the modeler deriving an interface design from the quantitative model of the biological body segment the modeler forming a combined model from the quantitative model of the biological body segment and the interface design, the combined model including a representation of interaction between eh biological body segment model and the interface design; (See ¶43-acquiring a comprehensive data set of the relevant human body segment's underlying anatomy and biomechanics for which the mechanical interface will connect. In a second step, these biological data are processed and a mathematical model generated, to fully characterize the human limb with a model or digital representation.)
Examiner note: Examiner consider quantitative model as a mathematical model (i.e., modeler) having comprehensive data (i.e., subject specific) set of the relevant human body segment. 
 (See ¶35 -quantitative scientific methodology that includes measurements, such as biological segment shape, viscoelastic tissue properties, vascularization anatomy, nerve sensitivities and skin strain characteristics during joint movements, to generate an interface and see also ¶62- quantitative data are then employed to design the mechanical interfaces for the body. [corresponds to the designing interface] 
(See also ¶76-80 -The characterized representation of the body segment formed by processing the compiled data set is then quantitatively mapped to form a digital representation of shape and impedance of a mechanical interface. Mapping Skin Strain Model to the Tensile Viscoelastic Properties of the Mechanical Interface: See also ¶84-110 and fig 11- the mechanical interface design is the percent of soft tissue compression, namely the percent change in the soft tissue depth caused by the interface during a non-loaded state. Mapping the Biological--Limb Shape and Impedance Model to Mechanical Interface Shape and Impedance Properties: A Optimization Procedure. Previously, linear mappings (FIGS. 11 and 12) were assumed, relating the output of the shape-and-impedance biomechanical model to a numerical description of the interface's shape and impedance properties)

Examiner note: Examiner consider biomechanical model as the combined model which is formed from the compiled data set. The compiled dataset includes the quantitative model data (i.e., tissue impedance) and interface design data (i.e., percent of soft tissue depth). 

an analyzer that conducts a biophysical analysis using the combined model: (See ¶80 in regions of large skin strain, a black-dot to black-dot stiffness equal to zero could be preferable, or alternatively a small stiffness that does not cause skin discomfort when the joint is held at a large-strain pose for an extended period of time. [corresponds to the physiological benefit that is comfort based on the feature of biomechanical interface (i.e., stiffness)] See also 83 and fig 11- a quantitative relationship between mechanical interface stiffness, or durometer, and body stiffness 

Examiner note: Examiner consider biomechanical model as the combined model for performing biophysical analysis and fig 11  shows a relationship between at least one feature of a biomechanical interface interfacing the biological body segment(i.e., body stiffness) and quantitative model of the biological body segment (i.e., soft tissue depth). Examiner consider soft tissue depth as the component of the quantitative model since it provides the estimates of Shear modulus and consequently Young's modulus can be developed based on MRI and MRE measurements.

c) an evaluator that adjusts at least one feature of the biomechanical interface interfacing the biological body segment based on the response of the combined model to the loading condition to thereby obtain a final interface design for the biomechanical interface of the device, the at least one feature associated with a physiological benefit of the biological body segment;( See ¶79- a liner that applies minimal shear stress on the skin when the biological segment changes posture, minimizing discomfort at the skin-interface junction. Specifically, mechanical strain energy stored within the liner is minimized when the biological limb is moved to a pose with large skin strains by continuously adjusting the tensile viscoelastic properties of the material spatially across the liner surface.  See ¶109-110-The mechanical interface is then fabricated corresponding to the digital representation of the mechanical interface shape and mechanical interface impedance to thereby form a mechanical interface connecting see also ¶111-112 -It will be understood by those of skill in the art that liner impedance properties can be varied spatially in a number of ways, including but not limited to, varying liner thickness, density, material composition and type, and/or material structure (e.g. through the use of small material hinges across the liner surface). 

Examiner note: The examiner consider the interface shape and impendence of the residual limb in the biomechanical model as the combined model and response is the residual limb atrophy and hypertrophy. Examiner consider at least one of the feature of the biomechanical interface as liner thickness, density, material composition and type, and/or material structure of the mechanical interface impedance properties. And adjusting corresponds to the applying fabrication to the tensile impedance properties so as to minimize the shear stress between the interface and skin surface and consequently, it will determine the final mechanical interface design.


f. an exporter that exports the final interfacing design for manufacture. (See para 43-the interface model is used to fabricate either a test interface or the final interface to be used by the wearer of the prosthetic, orthotic, or exoskeletal mechanism. See also para 110-the most advanced prototyping and CAM technology on the market can be employed to seamlessly integrate spatially-varying viscoelastic properties into the mechanical interface design. It is understood by those of ordinary skill in the art that the final mechanical interface can be manufactured using both traditional and state-of-the-art methods) 


However, Herr does not teach 
the biophysical analysis including simulation of a donning condition and a functional loading condition applied generally to the combined model along a length direction of the body segment to evaluate tissue loading expected during a functional use of the biomechanical interface;

In the related field of invention, Sanders teaches the biophysical analysis including simulation of a donning condition and a functional loading condition applied generally to the combined model along a length direction of the body segment to evaluate tissue loading expected during a functional use of the biomechanical interface. (see Para 96- a total of 33 sockets were tested, three by each subject except subject #7 who tested six sockets (one from each central fabrication facility). The subject was instructed to bear weight on the socket while supported on a fitting stool, as depicted in FIG. 3.In a separate investigation we determined that this sock model had a thickness of 0.45 mm (s.d.=0.03 mm) under loading conditions representative of standing with equal weight-bearing. After evaluation of socket fit was completed, the subject doffed the test socket, donned his or her regular prosthesis, and stood for 2 minutes. The subject then sat down, doffed the regular prosthesis, and donned the second test socket. See para 120-121-In a step 138, the fabrication process may be simulated. Certain anatomical regions of a socket shape may be chosen which that may be weighted to closely match the same regions in the desired socket shape. The simulation may be developed using one of the following modeling approaches: parametric analysis; finite element analysis; fuzzy logic; neural networks; or some other artificial intelligence approach. The results of the simulation provide the predicted manufactured shape in a step 56, defined in terms of the shape features of interest related to the anatomical regions. The features assessed in this simulation are those clinically relevant to establishing a correct socket shape; weighting can be applied to various features based upon their relative importance in achieving a good fit for a socket. So the Sander further teaches simulation of donning condition in combination of Herr for the biophysical analysis.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the method of the mechanical interface for connecting a biological body segment to a wearable device as disclosed by Herr to include the biophysical analysis including simulation of a donning condition and a functional loading condition applied generally to the combined model along a length direction of the body segment to evaluate tissue loading expected during a functional use of the biomechanical interface as taught by Sanders in the system of Herr in order to help set manufacturing standards in the prosthetics industry. To accomplish this objective, clinical assessments of socket fit by an experienced practitioner were compared to computer-socket manufacturing errors measured with a shape-sensing instrument. Different computed metrics were developed to identify different kinds of error (volume, shaping), and then evaluated to determine how well the computed metrics matched clinical judgment. [¶ 009]



Regarding claim 53
Herr teaches a method for designing a biomechanical interface of a wearable device interfacing an external surface of a biological body segment of a subject, (See paragraph 009-010- the mechanical interface for connecting a biological body segment to a wearable device includes a continuous socket defining a contoured inside surface and, optionally, a contoured outside surface)  comprising the steps of:

a)  forming a quantitative model of the biological body segment from subject-specific data, the subject-specific data including a geometry of the biological body segment; (See ¶43 -acquiring a comprehensive data set of the relevant human body segment's underlying anatomy and biomechanics for 
Examiner note: Examiner consider the quantitative model as a mathematical model having comprehensive data set of the relevant human body segment. 

b)  forming a source geometry from the quantitative model of the biological body segment, the source geometry and the quantitative model of the biological body segment forming a combined model that includes a representation of interaction between the biological body segment and the biomechanical interface; (See ¶35 -quantitative scientific methodology that includes measurements, such as biological segment shape, viscoelastic tissue properties, vascularization anatomy, nerve sensitivities and skin strain characteristics during joint movements, to generate an interface and see also ¶62- quantitative data are then employed to design the mechanical interfaces for the body. [Corresponds to the source geometry. Examiner consider the source geometry as the design interface]) See also ¶84-110 and fig 11- the mechanical interface design is the percent of soft tissue compression, namely the percent change in the soft tissue depth caused by the interface during a non-loaded state. Mapping the Biological--Limb Shape and Impedance Model to Mechanical Interface Shape and Impedance Properties: A Optimization Procedure. Previously, linear mappings (FIGS. 11 and 12) were assumed, relating the output of the shape-and-impedance biomechanical model to a numerical description of the interface's shape and impedance properties)

Examiner note: Examiner consider biomechanical model as the combined model which is formed from the compiled data set. The compiled dataset includes the quantitative model data (i.e., tissue impedance) and interface design data (i.e., percent of soft tissue depth). 


conducting a biophysical analysis with the combined model; (See ¶80 in regions of large skin strain, a black-dot to black-dot stiffness equal to zero could be preferable, or alternatively a small stiffness that does not cause skin discomfort when the joint is held at a large-strain pose for an extended period of time. [Corresponds to the physiological benefit that is comfort based on the feature of biomechanical interface (i.e., stiffness)] See also 83 and fig 11- a quantitative relationship between mechanical interface stiffness, or durometer, and body stiffness represented as the percentage of soft tissue depth. Here the horizontal axis is the soft tissue depth, D, both linear and non-linear curves are presented showing the possible variation in the relationship between interface durometer and corresponding soft tissue depth. Generally, as soft tissue depth decreases, and body stiffness increases, the adjacent interface becomes increasingly soft. Where there are boney protuberances, the adjacent interface will be soft and compliant, but where the body is soft with a large soft tissue depth, the adjacent interface is designed to be more rigid. Such an inverse relationship between body orthogonal impedance and interface orthogonal impedance results in a more uniform pressure field across the residual limb surface. See also ¶116 a desirable feature in prosthetic and orthotic designs mapped from calculated biological limb stiffness and damping properties. [Corresponds to the at least one feature (i.e., stiffness) being associated with physiological benefit of the biological body segment (i.e., comfort).) 

Examiner note: Examiner consider biomechanical model for performing biophysical analysis and fig 11 shows a relationship between at least one feature of a biomechanical interface interfacing the biological body segment(i.e., body stiffness) and quantitative model of the biological body segment (i.e., soft tissue depth). 

d)   adjusting at least one feature of the biomechanical interface contacting interfacing the biological body segment to thereby obtain an interface design for the biomechanical interface of the device, the at least one feature associated with a physiological benefit of the biological body segment;( See ¶79- a liner that applies minimal shear stress on the skin when the biological segment   See ¶109-110-The mechanical interface is then fabricated corresponding to the digital representation of the mechanical interface shape and mechanical interface impedance to thereby form a mechanical interface connecting the body segment to the wearable device. [Corresponds to the biomechanical device] In one embodiment, the mechanical interface is fabricated to essentially replicate the redistribution of markings that correspond to surface strain of the body segment caused by movement of the body segment, with tensile impedance optimized so as to minimize shear stress between the interface and the skin surface. The final mechanical interface can be manufactured using both traditional and state-of-the-art methods including, but not limited to, casting, 3D printing, mechanical linkages of desperate materials and shape deposition manufacturing.[corresponds to the final interface design] see also ¶111-112 -It will be understood by those of skill in the art that liner impedance properties can be varied spatially in a number of ways, including but not limited to, varying liner thickness, density, material composition and type, and/or material structure (e.g. through the use of small material hinges across the liner surface). 

Examiner note: The examiner consider the interface shape and impendence of the residual limb in the biomechanical model as the combined model and response is the residual limb atrophy and hypertrophy. Examiner consider at least one of the feature of the biomechanical interface as liner thickness, density, material composition and type, and/or material structure of the mechanical interface impedance properties. And adjusting corresponds to the applying fabrication to the tensile impedance properties so as to minimize the shear stress between the interface and skin surface and consequently, it will determine the final mechanical interface design.

mapping the interface design to the biological body segment, wherein the biophysical analysis is employed to adjust the source geometry to thereby obtain a fit of the source geometry to the biological body segment and a final interface design. (See ¶84-86- critical parameter that describes the mechanical interface design is the percent of soft tissue compression, namely the percent change in the soft tissue depth caused by the interface during a non-loaded state. linear mappings (FIGS. 11 and 12) were assumed, relating the output of the shape-and-impedance biomechanical model to a numerical description of the interface's shape and impedance properties. The framework employs the digital anatomical data of that part of the body for which an interface design is sought.[corresponds to the interface design mapping to the biological body segment] See also ¶79 -a liner that applies minimal shear stress on the skin when the biological segment changes posture, minimizing discomfort at the skin-interface junction. Specifically, mechanical strain energy stored within the liner is minimized when the biological limb is moved to a pose with large skin strains by continuously adjusting the tensile viscoelastic properties of the material spatially across the liner surface. [Corresponds to the adjust the source geometry] See also ¶47- in such an approach, the interface is designed to fit over said liner, socks and/or other clothing accessories. [Corresponds to obtain a fit of the source geometry to the biological body segment])


f. exporting the final interfacing design for manufacture. (See para 43-the interface model is used to fabricate either a test interface or the final interface to be used by the wearer of the prosthetic, orthotic, or exoskeletal mechanism. See also para 110-the most advanced prototyping and CAM technology on the market can be employed to seamlessly integrate spatially-varying viscoelastic properties into the mechanical interface design. It is understood by those of ordinary skill in the art that the final mechanical interface can be manufactured using both traditional and state-of-the-art methods) 


However, Herr does not teach 
the biophysical analysis including simulation of a donning condition and a functional loading condition applied generally to the combined model along a length direction of the body segment to evaluate tissue loading expected during a functional use of the biomechanical interface;

In the related field of invention, Sanders teaches the biophysical analysis including simulation of a donning condition and a functional loading condition applied generally to the combined model along a length direction of the body segment to evaluate tissue loading expected during a functional use of the biomechanical interface. (see Para 96- a total of 33 sockets were tested, three by each subject except subject #7 who tested six sockets (one from each central fabrication facility). The subject was instructed to bear weight on the socket while supported on a fitting stool, as depicted in FIG. 3.In a separate investigation we determined that this sock model had a thickness of 0.45 mm (s.d.=0.03 mm) under loading conditions representative of standing with equal weight-bearing. After evaluation of socket fit was completed, the subject doffed the test socket, donned his or her regular prosthesis, and stood for 2 minutes. The subject then sat down, doffed the regular prosthesis, and donned the second test socket. See para 120-121-In a step 138, the fabrication process may be simulated. Certain anatomical regions of a socket shape may be chosen which that may be weighted to closely match the same regions in the desired socket shape. The simulation may be developed using one of the following modeling approaches: parametric analysis; finite element analysis; fuzzy logic; neural networks; or some other artificial intelligence approach. The results of the simulation provide the predicted manufactured shape in a step 56, defined in terms of the shape features of interest related to the anatomical regions. The features assessed in this simulation are those clinically relevant to establishing a correct socket shape; weighting can be applied to various features based upon their relative importance in achieving a good fit for a socket. So the Sander further teaches simulation of donning condition in combination of Herr for the biophysical analysis.  


the claimed invention to modify the method of the mechanical interface for connecting a biological body segment to a wearable device as disclosed by Herr to include the biophysical analysis including simulation of a donning condition and a functional loading condition applied generally to the combined model along a length direction of the body segment to evaluate tissue loading expected during a functional use of the biomechanical interface as taught by Sanders in the system of Herr in order to help set manufacturing standards in the prosthetics industry. To accomplish this objective, clinical assessments of socket fit by an experienced practitioner were compared to computer-socket manufacturing errors measured with a shape-sensing instrument. Different computed metrics were developed to identify different kinds of error (volume, shaping), and then evaluated to determine how well the computed metrics matched clinical judgment. [¶ 009]





Regarding claim 56
Herr further teaches wherein the biomechanical interface includes a liner and a socket, and wherein the final interface design is for the socket or the liner and socket. (See ¶37 and fig 2.   Mechanical interface 10 includes Liner 22 is within socket 12. See ¶43 - the interface model is used to fabricate either a test interface or the final interface to be used by the wearer of the prosthetic, orthotic, or exoskeletal mechanism. See also ¶004 the prosthetist then removes plaster in soft tissue regions where he/she wants the final socket interface to compress the residual limb tissue, and adds plaster around sensitive regions to create a void in the final socket wall.) 


Regarding claim 57
Herr does not explicitly teach wherein the biomechanical interface includes a liner and a socket, and wherein the donning condition includes liner donning induced pre-loads and socket donning induced pre-loads. 
In the related field of invention, Sanders teaches wherein the biomechanical interface includes a liner and a socket, and wherein the donning condition includes liner donning induced pre-loads and socket donning induced pre-loads. (See ¶93-96 arrive at the disclosed MRE threshold, clinical assessments of socket fit by an experienced practitioner were compared to computer-socket manufacturing errors measured with a shape-sensing instrument. This procedure was performed to achieve a homeostatic condition before test fitting. [Corresponds to the tissue loading condition before test fitting] If no breakdown or injury were noted then the session continued and the subject, wearing the same liner and sock ply used wearing the regular prosthesis, donned the first test socket.[corresponds to the liner dooming induced pre-loads and socket dooming induced pre-loads])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the method of the mechanical interface for connecting a biological body segment to a wearable device as disclosed by Herr to include wherein the biomechanical interface includes a liner and a socket, and wherein the donning condition includes liner donning induced pre-loads and socket donning induced pre-loads as taught by Sanders in the system of Herr in order to help set manufacturing standards in the prosthetics industry. To accomplish this objective, clinical assessments of socket fit by an experienced practitioner were compared to computer-socket manufacturing errors measured with a shape-sensing instrument. Different computed metrics were developed to identify different kinds of error (volume, shaping), and then evaluated to determine how well the computed metrics matched clinical judgment. [¶ 009]

           Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Herr et al., (PUB NO: US 2013/0282141A1) hereinafter Herr, in view Sanders et al., (PUB NO: 2014/0149082), hereinafter Sanders and further in view OH et al., (PUB NO: 2016/0174945A1), hereinafter OH.

Regarding claim 8
Herr further teaches wherein forming the quantitative model includes employing the non-invasive imaging method to form an external tissue geometry (See ¶53-54-the use of MRI data is employed as a means of acquiring a comprehensive digital representation or model of the biological limb, including but not limited to external biological limb shape, soft tissue depth, tissue locations and densities, and the viscoelastic tissue properties at each anatomical location across the biological limb. As such, MRI can be used to generate 2D and 3D reconstructions of the different tissues found in the biological limb of interest.)and 
However, Herr does not teach 
further includes statistical shape modeling to form an inferred internal geometry of the biological body segment. 
In the related field of invention, OH teaches statistical shape modeling to form an inferred internal geometry of the biological body segment. (see ¶121-122 and FIGS. 8, 11A, and 11B,-the model generator may generate a patient adaptive object model by applying a statistical object model indicating the transformation of object caused by the respiration, to the second image data The statistical object model may be stored in the storage unit in advance. The statistical object model may be generated by building a standard model related to the shape of the organs and the changes of position by acquiring the statistical distribution of changes in positions corresponding to each location of organs from four-dimensional (4D) MRI images taken from a number of patients.[corresponds to the internal geometry of the biological body segment])

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of
as disclosed by Herr to include statistical shape modeling to form an inferred internal geometry of the biological body segment as taught by OH in the system of Herr in order to describe the image fusion method for the medical image, which are configured to effectively and precisely correct a certain movement of the patient when performing image registration of different modalities of images.[¶ 007]

Regarding claim 17
Herr does not teach wherein the non-contact method includes ultrasound elastography. 
In the related field of invention, OH further teaches wherein the non-contact method includes ultrasound elastography. (See ¶137 -the image transformator may generate the physical model from the shape of the organs extracted from the second image data, and the physical model may be based on a degree of elasticity of the organs. The degree of elasticity of the organs may be acquired by using ultrasound elastography.) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the method of the mechanical interface for connecting a biological body segment to a wearable device as disclosed by Herr to include wherein the non-contact method includes ultrasound elastography as taught by OH in the system of Herr in order to generate the physical model based on the second image of the target patient and degree of elasticity of the object of the target patient for medical image. [¶ 0011]






Conclusion

THIS ACTION IS MADE FINAL.  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.      All claims 1-8, 10-12, 14-19, 52-53 and 56-57 are rejected.
11.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101.  The examiner can normally be reached on 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/PURSOTTAM GIRI/
 Examiner, Art Unit 2128      

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128